Name: 76/402/EEC: Council Decision of 6 April 1976 on the level of the interest rate subsidy, provided for by Directive 72/159/EEC on the modernization of farms, to be applied in Italy
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1976-04-26

 Avis juridique important|31976D040276/402/EEC: Council Decision of 6 April 1976 on the level of the interest rate subsidy, provided for by Directive 72/159/EEC on the modernization of farms, to be applied in Italy Official Journal L 108 , 26/04/1976 P. 0039 - 0040++++ ( 1 ) OJ N L 96 , 23 . 4 . 1972 , P . 1 . ( 2 ) OJ N L 128 , 19 . 5 . 1975 , P . 1 . COUNCIL DECISION OF 6 APRIL 1976 ON THE LEVEL OF THE INTEREST RATE SUBSIDY , PROVIDED FOR BY DIRECTIVE 72/159/EEC ON THE MODERNIZATION OF FARMS , TO BE APPLIED IN ITALY ( 76/402/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 72/159/EEC OF 17 APRIL 1972 ON THE MODERNIZATION OF FARMS ( 1 ) , AND IN PARTICULAR THE SECOND SUBPARAGRAPH OF ARTICLE 8 ( 2 ) AND THE SECOND SUBPARAGRAPH OF ARTICLE 19 ( 1 ) THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS THE SECOND SUBPARAGRAPH OF ARTICLE 8 ( 2 ) OF DIRECTIVE 72/159/EEC PROVIDES THAT MEMBER STATES MAY BE AUTHORIZED TO GRANT INTEREST RATE SUBSIDIES EXCEEDING 5 % , IF SUCH ACTION IS WARRANTED BY THE SITUATION OF THE CAPITAL MARKET IN THE MEMBER STATES , AND TO REDUCE TO 2 % THE MINIMUM RATE PAYABLE BY BENEFICIARIES IN CERTAIN REGIONS ; WHEREAS THE ITALIAN GOVERNMENT HAS REQUESTED AUTHORIZATION TO RAISE THE LEVEL OF THE INTEREST RATE SUBSIDY TO 9 % AND , IN THE MEZZOGIORNO AND THE LESS-FAVOURED REGIONS OF NORTHERN AND CENTRAL ITALY INCLUDING THEIR MOUNTAIN AREAS , TO 11 % ; WHEREAS THE ITALIAN GOVERNMENT HAS REQUESTED THAT THE MINIMUM RATE PAYABLE BY BENEFICIARIES IN THE MEZZOGIORNO AND IN THE LESS-FAVOURED REGIONS OF NORTHERN AND CENTRAL ITALY BE REDUCED TO 2 * 4 % WITHOUT , HOWEVER , AFFECTING ARTICLE 9 ( 1 ) OF COUNCIL DIRECTIVE 75/268/EEC OF 28 APRIL 1975 ON MOUNTAIN AND HILL FARMING AND FARMING IN CERTAIN LESS-FAVOURED AREAS ( 2 ) ; WHEREAS THE ITALIAN GOVERNMENT HAS FURTHERMORE REQUESTED THAT THE EXPENDITURE RESULTING FROM THE INCREASE IN THE SUBSIDY BE DECLARED ELIGIBLE FOR ASSISTANCE ; WHEREAS THE CURRENT RATE OF 13 * 4 % IN ITALY FOR LONG-TERM AGRICULTURAL LOANS AND THE INTEREST RATE SUBSIDIES PROVIDED FOR OF 9 AND 11 % WILL MEAN THAT THE BENEFICIARY IS CALLED UPON TO BEAR A RATE OF INTEREST IN EXCESS OF THE MINIMA LAID DOWN BY DIRECTIVE 72/159/EEC ; WHEREAS THE ECONOMIC AND AGRICULTURAL DEVELOPMENT OF THE MEZZOGIORNO AND THE LESS-FAVOURED REGIONS OF NORTHERN AND CENTRAL ITALY , INCLUDING THEIR MOUNTAIN AREAS , IS CLEARLY LESS ADVANCED THAN THAT OF THE OTHER REGIONS ; WHEREAS PARTICIPATION BY THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND IN THE EXPENDITURE RESULTING FROM THE INCREASE IN THE SUBSIDY IS RECOMMENDED , HAS ADOPTED THIS DECISION : ARTICLE 1 THE ITALIAN REPUBLIC IS HEREBY AUTHORIZED TO INCREASE THE INTEREST RATE SUBSIDY PROVIDED FOR IN THE FIRST SUBPARAGRAPH OF ARTICLE 8 ( 2 ) OF DIRECTIVE 72/159/EEC TO 11 % FOR THE MEZZOGIORNO AND THE LESS-FAVOURED REGIONS OF NORTHERN AND CENTRAL ITALY , INCLUDING THEIR MOUNTAIN AREAS , AND TO 9 % FOR THE OTHER REGIONS . ARTICLE 2 THE ITALIAN REPUBLIC IS HEREBY AUTHORIZED TO REDUCE THE MINIMUM RATE PAYABLE BY THE BENEFICIARY PROVIDED FOR IN THE FIRST SUBPARAGRAPH OF ARTICLE 8 ( 2 ) OF DIRECTIVE 72/159/EEC TO 2 * 4 % IN THE MEZZOGIORNO AND THE LESS-FAVOURED REGIONS OF NORTHERN AND CENTRAL ITALY . HOWEVER , THE PROVISIONS REFERRED TO IN THE FIRST SUBPARAGRAPH SHALL NOT AFFECT ARTICLE 9 ( 1 ) OF DIRECTIVE 75/268/EEC . ARTICLE 3 THE EXPENDITURE INCURRED BY THE ITALIAN REPUBLIC PURSUANT TO ARTICLE 1 OF THIS DECISION SHALL BE ELIGIBLE FOR ASSISTANCE FROM THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND WITHIN THE LIMIT FIXED BY THE FIRST SUBPARAGRAPH OF ARTICLE 19 ( 3 ) OF DIRECTIVE 72/159/EEC . ARTICLE 4 THIS DECISION SHALL APPLY UNTIL 31 DECEMBER 1977 . ARTICLE 5 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT LUXEMBOURG , 6 APRIL 1976 . FOR THE COUNCIL THE PRESIDENT J . HAMILIUS